—Judgment unanimously affirmed. Memorandum: Supreme Court (Affronti, J.) properly denied that part of defendant’s motion seeking suppression of the identification testimony of the complainant and another witness to the robbery. The People satisfied their initial burden of establishing the lack of any undue suggestiveness in the lineup procedure, and defendant failed to satisfy his ultimate burden of proving that the lineup was unduly suggestive (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833). The court properly exercised its discretion in denying defendant’s request to call defense counsel as a witness concerning the circumstances of the lineup where it was clear from defendant’s offer of proof that counsel’s testimony would be cumulative (see, People v Christenson, 188 AD2d 659, 660, lv denied 81 NY2d 968). (Appeal from Judgment of Monroe County Court, Marks, J. — Robbery, 1st Degree.) Present— Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Balio, JJ.